ACCEPTED
                                                                                                                                05-15-00642-cv
                                                                                                                    FIFTH COURT OF APPEALS
                                                                                                                               DALLAS, TEXAS
Appellate Docket Number:                                                                                                  5/28/2015 5:33:26 PM
                                                                                                                                    LISA MATZ
Appellate Case Style:                                                                                                                   CLERK

                        Vs.


Companion Case No.:
                                                                                                              FILED IN
                                                                                                       5th COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                       5/28/2015 5:33:26 PM
Amended/corrected statement:                   DOCKETING STATEMENT (Civil)                                   LISA MATZ
                                                                                                               Clerk
                                          Appellate
                                   (to be filed in th~ court of appeals upon perfection of appeal under TRAP 32)



l2SJ Person D Organization (choose one)                               l2SJ Lead Attorney
                                                                      First Name:
First Name:                                                          Middle Name:
Middle Name:                                                         Last Name:
Last Name:                                                            SuffIX:
Suffix:
Prose:    O                                                          Address 1:
                                                                      Address 2:
                                                                      City:
                                                                      State:


                                                                      Fax:
                                                                      Email:




l2SJ Person 00rganization (choose one)                                l2SJ Lead Attorney
                                                                      First Name:
First Name:                                                           Middle Name:
Middle Name:                                                          Last Name:
Last Name:                                                            Suffix:
SuffIX:
Prose:    0                                                           Address 1:
                                                                      Address2:
                                                                      City:
                                                                      State:


                                                                      Fax:
                                                                      Email:
                                                                      SBN:
                                                           Page 1 of7
                                  -------------------------




Date order or judgment signed:
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal ofappealable order: D Yes IZJ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             0Yes 0No




Parental Teimination or Child Protection? (See TRAP 28.4):            DYes 0No

Permissive? (See TRAP 28.3):                   0Yes 0No
                                  or other basis for such status:

                                               D Yes     1ZJ No
                                  or other basis for such status:


                                                                                          D Yes   1ZJ No
                                  or other basis for such status:


Does this case involve an amount under$ I 00,000?         D Yes IZJNo
Judgment or order disposes of all parties and issues: IZJ Yes 0No
Appeal from fmaljudgment:                                 IZJ Yes D No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?     D Yes IZJNo



Motion for New Trial:                 IZJYes 0No                    If yes, date filed:
Motion to Modify Judgment:            DYes      0No                 If yes, date filed:
Request for Findings of Fact          0Yes 0No                      If yes, date filed:
and Conclusions of Law:
                                      DYes     0No                  If yes, date filed:
Motion to Reinstate:
                                      D Yes 0No                     If yes, date filed:
Motion under TRCP 306a:
Other:                                0Yes 0No




Affidavit filed in trial court:      0Yes D No                      If yes, date filed:

Contest filed in trial court:        0Yes 0No                       If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained            D Overruled               Date of ruling:

                                                                     Page 2 of?
                                                                                               -------""------------~---~·-·-----




Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    0Yes     IZJ No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




County:                                                              Trial Court Clerk:   1ZJ District D County
Trial Court Docket Number (Cause No.):                               Was clerk's record requested?     D Yes IZJ No
                                                                     If yes, date requested:
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:                                                          Were payment arrangements made with clerk?
Middle Name:                                                                                                 0Yes 0No 0Indigent
Last Name:
                                                                      (Note: No request required under TRAP 34.S(a),(b))
Suffix:




City:
State:


Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?           0Yes    IZJ   No
Was reporter's record requested?        0Yes 0No

Was there a reporter's record electronically recorded?     D Yes D   No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? 0Yes         D No 0Indigent




                                                               Page 3 of?
D   Court Reporter                     D   Court Recorder
D   Official                           D   Substitute



First Name:
Middle Name:
Last Name:
Suffix:




City:
State:




Will file:   D Yes D No




Should this appeal be referred to mediation?
                                                  0Yes ~No

If no, please soecifv:
Has the case been through an ADR procedure?       ~Yes      D No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?      0Pre-Trial     D Post-Trial     ~   Other


Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                               Page4of7
Attorney's fees (trial):




Will you challenge this Court's jurisdiction?                  0Yes IZJNo
Does judgment have language that one or more parties "take nothing"?                             IZJ Yes   D No
Does judgment have a Mother Hubbard clause? 0Yes IZJ No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 J;or most complex):                        D   1 IZJ 2   D   3   D    4    D5
Please make my answer to the preceding questions known to other parties in this case.                               IZJYes       D No
Can the parties agree on an appellate mediator?                D Yes             IZJ No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                                                                          Fax                     Email
                               ~[;;:~ :i.:1:J~fo\'J111,,~1f z:ri.'~r&zl:?1~'~1

Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.



  Style:

     Vs.




                                                                                    Page 5 of?
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at tae Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes [g] No
Do you authorize the Pro Bono Committee to contact your trial counsel ofrecord in this matter to answer questions the committee may have
regarding the appeal? D Yes [gj No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            D Yes [gj No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes [g] No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be fmmd in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your fmancial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard ofreview, iflmown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature ofcounsel (or pro se party)                                                    Date:



Printed Name:                                                                            State Bar No.:



Electronic Signature:
     (Optional)




                                                               Page6of7
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or prose party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of;jeach person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:
Manner Served:

First Name:
Middle Name:




Address I:
Address 2:

City:
State


Fax:
Email:
If Attorney, Representing Party's Name:




                                                                Page 7 of?